Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 5 March 2021 with acknowledgement that this application is a continuation of 16/647,683 filed 24 September 2018 that claims the priority to a US PCT as well as a provisional application with the earliest filing date of 26 September 2017.  
2.	Claims 29-48 are currently pending.  Claims 29, 42, and 48, are independent claims. 
3.	The IDS submitted on 5 March 2021 has been considered. 
Specification
4.	The abstract of the disclosure is objected to because it basically reiterates the claim language which is further rejected below because the language used is unclear leading to 101/112 enablement rejection as well as 112 indefinite rejection.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 29-47 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific asserted utility or a well-established utility.
The title of the application is “Privacy-Protecting Deduplication”, in addition background paragraphs 3-6 state: “The way deduplication usually works is that all biometric templates are stored in a central database, and when a new registration is received, the biometric template that accompanies it is compared with all the biometric templates already in the database.  If a matching template is found, the registration can either be rejected outright as a duplicate, or further investigation can be undertaken…One drawback…Another drawback…Embodiments of the invention address these and other problems”.  The claims as presented do not clearly state comparing a new biometric template to all biometric templates to determine if the new biometric template matches a biometric template already stored for the purpose of detecting if the same person is attempting to enroll twice. Instead most of the newly presented claims, claims 29-47 are broader and appear to be constructing a database table however no comparison is being performed or deduplication.  The claims need to be amended so that it is clear the method entails comparing enrollment templates received to detect if person is attempting to enroll twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 29-47 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 29-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  As indicated above the claims do not clearly disclose steps that according to the title and background are the purpose of the invention, i.e. detecting duplicate registration templates to prevent the same user from enrolling twice.  Appropriate Correction is required.
11.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 101 (nonstatutory) as well as 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 
13.	Claim 48 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of application 16/647,683 now patent 10,979,426.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/features of claimed method that determines if a template is enrolled with a server exist in patented application in similar or different names, essentially performing the same tasks.  The only difference is the pending claim contains less details.  Below is a table comparing claim 48 against claim 1 of the patented application note the highlighted text is not in the pending application.
PATENT CLAIM 1
PENDING APPLICATION CLAIM 1
A method of determining if a biometric template is enrolled with a server computer, the method comprising: a) receiving, by the server computer from a user device, a first encrypted biometric template, which encrypts the biometric template, wherein the server computer stores a plurality of encrypted enrollment biometric templates, and a table comprising a plurality of encrypted match values and corresponding unencrypted match values; 
b) for each of the plurality of encrypted enrollment biometric templates in the server computer, inputting, by the server computer, the first encrypted biometric template and an encrypted enrollment biometric template into a match function that uses homomorphic encryption to obtain an encrypted match value;c) for each of the plurality of encrypted enrollment biometric templates in the server computer, determining if the encrypted match value corresponds to an unencrypted match value in the table comprising the plurality of encrypted match values and the corresponding unencrypted match values, wherein when the encrypted match value corresponds to the unencrypted match value, and the unencrypted match value is greater than a threshold, the biometric template is already enrolled with the server computer; and d) providing a notification to the user device or another device associated with the unencrypted match value
A method of determining if a template is enrolled with a server computer,
the method comprising: a) receiving, by the server computer from a user device, a first encrypted template, which encrypts the template, wherein the server computer stores a plurality of encrypted enrollment templates, and a table comprising a plurality of encrypted match values and corresponding unencrypted match values;
b) for each of a plurality of encrypted enrollment templates in the server computer, inputting, by the server computer, the first encrypted template and an encrypted enrollment template into a match function to obtain an encrypted match value” 
c) for each of the plurality of encrypted enrollment templates in the server computer, determining if the encrypted match value corresponds to an unencrypted match value in the table comprising the plurality of encrypted match values and the corresponding unencrypted match values, wherein when the encrypted match values corresponds to the unencrypted match value, and the unencrypted match value is greater than a threshold the template is already enrolled with the server computer;and d) providing a notification to the user device or another device associated with the unencrypted match values


Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Siedlarz U.S. Patent Application Publication No. 2008/0052527 (hereinafter ‘527) in view of Erickson et al. U.S. Patent Application Publication No. 2013/0318361 (hereinafter ‘361).
As to independent claim 48, “A method of determining if a template is enrolled with a” and “computer the method comprising: a) receiving, by the server computer from a user device, a first encrypted template, which encrypts the template, wherein the server computer stores a plurality of encrypted enrollment templates, and a table comprising a plurality of encrypted match values and corresponding unencrypted match values” is taught in ‘527 paragraphs 28, 66, 70, and 89;
	“b) for each of a plurality of encrypted enrollment templates in the server computer, inputting, by the server computer, the first encrypted template and an encrypted enrollment template into a match function to obtain an encrypted match value” is shown in ‘527 paragraphs 66 and 70;
	“c) for each of the plurality of encrypted enrollment templates in the server computer, determining if the encrypted match value corresponds to an unencrypted match value in the table 
comprising the plurality of encrypted match values and the corresponding unencrypted match 
values, wherein when the encrypted match values corresponds to the unencrypted match value, and the unencrypted match value is greater than a threshold the template is already enrolled with the server computer;” is disclosed in ‘527 paragraphs 66, 70, 89, and 107, note margin of error is interpreted equivalent to “greater than a threshold”;
	“and d) providing a notification to the user device or another device associated with the unencrypted match values” is taught in ‘527 paragraphs 71 and 93;

Although ‘527 teaches the received encrypted biometric templates are compared in a AR processing unit/module in paragraphs 66 and 70 it could be argued that the processing unit/module is not equivalent to a “server computer” therefore the following is not explicitly taught in ‘527:
	“a server computer” however ‘361 teaches a server is used to store biometric information and implement the invention n paragraphs 23, 46, 76, and 95.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of determining if a biometric template is enrolled taught in ‘573 to include a means to utilize a server computer.  One of ordinary skill in the art would have been motivated to perform such a modification because a server provides appropriate means for performing the methods and techniques see ‘361 paragraphs 23, 76, 95 and 109.

16.	Claims 29-36 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. U.S. Patent Application Publication No. 2013/0318361 (hereinafter ‘361) in view of Smith U.S. Patent Application Publication No. 2015/0082024 (hereinafter ‘024).
	As to independent claim 29, “A method comprising: constructing, by a server computer, a table by encrypting a plurality of unencrypted match values using a public key to produce a plurality of encrypted match values” is taught in ‘361 paragraphs 23 and 26;
the following is not explicitly taught in ‘361:
	“and arranging each row so that each row has a match value and a corresponding encrypted match value; and storing, by the server computer in a database, the table comprising the plurality of encrypted match values and the plurality of unencrypted match values” however ‘024 teaches storing both encrypted and unencrypted biometric templates in a memory enclave in paragraphs 35-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of encrypting and storing biometric information on a storage device taught in ‘361 to include a means to utilize a database to store a plurality of encrypted and unencrypted values.  One of ordinary skill in the art would have been motivated to perform such a modification because security needs to be improved while maintaining a convenient mechanism for restoring and/or synchronizing such templates see ‘024 paragraphs 2-4.
	As to dependent claim 30, “The method of claim 29, wherein the table is constructed by encrypting the plurality of unencrypted match values with a public key encryption scheme based on RSA or elliptic curve cryptography” is taught in ‘024 paragraph 78.
	As to dependent claim 31, “The method of claim 29, wherein the unencrypted match values in the plurality of unencrypted match values are iteratively encrypted to form the plurality of encrypted match values” is shown in ‘024 paragraphs 20 and 55.
	As to dependent claim 32, “The method of claim 29, wherein constructing is performed using a table construction module and a processor in the server computer” is disclosed in ‘361 paragraphs 31-32.
	As to dependent claim 33, “The method of claim 29, wherein the public key corresponds to a private key, and wherein the method further comprises: generating, by the server computer, the public key and the private key prior to constructing the table” is shown in ‘361 paragraphs 15, 26, and 62.
	As to dependent claim 34, “The method of claim 33, further comprising: discarding, by the server computer, the private key after constructing the table” is disclosed in ‘024 paragraphs 15 and 101. 	
	As to dependent claim 42, the claim is directed to a server computer executing the method of claim 29; therefore, it is rejected along similar rationale.
	As to dependent claim 43, “The server computer of claim 42, wherein the non-transitory computer readable medium comprises a matching function module for matching encrypted biometric templates” is taught in ‘361 paragraphs 27 and 79-80.
	As to dependent claim 44, “The server computer of claim 42, wherein the instructions further cause the server computer to: input an encrypted first biometric template and an encrypted enrollment template into a match function to produce an encrypted match value; and determine if the encrypted match value matches one of the plurality of encrypted match values” is shown in ‘361 paragraphs 27 and 79-80.
	As to dependent claim 45, “The server computer of claim 42, wherein the non-transitory computer readable medium further comprises: a table construction module which comprises code for performing the constructing step” is disclosed in 361 paragraphs 31-32.
	As to dependent claim 46, “The server computer of claim 45, wherein the table is constructed by encrypting the plurality of unencrypted match values with a public key encryption scheme based on RSA or elliptic curve cryptography” is taught in ‘024 paragraph 78.
	As to dependent claim 47, “The server computer of claim 42, further comprising a database comprising a plurality of encrypted biometric enrollment templates, wherein the plurality of encrypted biometric enrollment templates are used in a biometric match process with encrypted biometric templates from user devices to determine encrypted match values” is shown in ‘361 paragraphs 27 and 79-80.
17.	Claims 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. U.S. Patent Application Publication No. 2013/0318361 (hereinafter ‘361) in view of Smith U.S. Patent Application Publication No. 2015/0082024 (hereinafter ‘024) in further view of Siedlarz U.S. Patent Application Publication No. 2008/0052527 (hereinafter ‘527).

	As to dependent claim 35, the following is not explicitly taught in ‘361 and ‘024: “The method of claim 29, further comprising: determining, by the server computer, a threshold match value” however ‘527 teaches a margin of error which is interpreted equivalent to a threshold match in paragraphs 66, 70, 89, 107, claims 1 and 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of encrypting and storing biometric information on a storage device taught in ‘361 and ‘024 to include a means to utilize margin of error.  One of ordinary skill in the art would have been motivated to perform such a modification to enhance protection against identity threat using a variety of approaches see ‘527 paragraphs 3-6.

	As to dependent claim 36, “The method of claim 35, wherein the plurality of unencrypted match values are greater than the threshold match value” is taught in ‘527 paragraphs 66, 70, 89, 107, claims 1 and 27.
	As to dependent claim 37, “The method of claim 29, wherein the plurality of unencrypted match values comprises values in a range of 0 to 99” is shown in ‘527 paragraph 35.
	As to dependent claim 38, “The method of claim 29, further comprising: inputting, by the server computer, an encrypted first biometric template and an encrypted enrollment template into a match function to produce an encrypted match value; and determining if the encrypted match value matches one of the plurality of encrypted match values” is disclosed in ‘527 pargraphs6-8.
	As to dependent claim 39, “The method of claim 38, further comprising: determining, by the server computer, an unencrypted match value from the encrypted match value” is taught in ‘527 paragraphs 6-8.
	As to dependent claim 40, “The method of claim 38, further comprising: receiving, by the server computer, the encrypted first biometric template from a user device” is shown in ‘527 paragraph 67.
	As to dependent claim 41, “The method of claim 40, further comprising: determining, by the server computer, an unencrypted match value from the encrypted match value” is disclosed in ‘361 paragraphs 27 and 79-80.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

________________________________________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        27 June 2022